Case 1:20-cr-00199-PAB Document 66 Filed 09/03/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                Chief Judge Philip A. Brimmer

Criminal Action No.: 20-cr-00199-PAB                    Date: September 3, 2021
Courtroom Deputy: Sabrina Grimm                         Court Reporter: Kevin Carlin
Probation Officer: Kelly Mueller

 Parties:                                               Counsel:

 UNITED STATES OF AMERICA,                              Daniel McIntyre

      Plaintiff,

 v.

 1. RONALD ALLEN GRACE, JR.,                            Jared Westbroek

      Defendant.


                                   COURTROOM MINUTES


SENTENCING

3:30 p.m.          Court in session.

Appearances of counsel. Defendant present on bond.

Statement by Dawn Capra-Grace.

Discussion and argument regarding objections to the presentence report, pending
motions, and sentencing recommendation.

Statement by Mr. Grace.

Statement by the Court regarding defendant's offense level, criminal history level, and
sentencing guidelines range.

Court states its findings of fact and conclusions of law.

ORDERED: Defendant’s Motion for a Below-Guideline Range Sentence [45] is
         DENIED.
Case 1:20-cr-00199-PAB Document 66 Filed 09/03/21 USDC Colorado Page 2 of 2




ORDERED: Defendant shall be imprisoned for 36 months. Upon release from
         imprisonment, defendant shall be placed on supervised release for a
         term of 3 years.

ORDERED: Conditions of Supervised Release, as stated on record.

ORDERED: Defendant shall pay a $100.00 Special Assessment fee, to be paid
         immediately. No fine is imposed.

ORDERED: Defendant shall forfeit any interest in property, as stated on record,
         to the United States.

Defendant advised of right to appeal.

ORDERED: Government Motion to Dismiss Counts 1 and 3 of the Indictment [64]
         is GRANTED.

ORDERED: Defendant is directed to surrender to the institution designated by
         the Bureau of Prisons within 15 days from the date of designation.

ORDERED: Defendant’s bond is continued.

4:27 p.m.    Court in recess.

Hearing concluded.
Total time in court: 00:57




                                        2
